Title: From Thomas Jefferson to Anne Cary Randolph, 1 November 1807
From: Jefferson, Thomas
To: Randolph, Anne Cary


                        
                            My dear Anne
                            
                            Washington Nov. 1. 07.
                        
                        I wish to learn from you how the Tuberoses Etc. do,
                            & particularly to have a list from you of the roots & seeds you have saved that I may know what supplies to ask from
                            McMahon for the next spring. when Davy comes I shall send some Alpine strawberry roots, and some tussocks of a grass, of a
                            perfume equal to Vanilla, called the Sweet-scented Vernal grass, or Anthoxanthum odoratum. these I must consign to your
                            care till the spring. I expect a pair of wildgeese of a family which have been natives for several generations, but they
                            will hardly be here in time for Davy. they are entirely domesticated, beautiful, have a very musical note, & are much
                            superior to the tame for the table.   I have recieved from Capt. Pike a pair of Grisly bears brought from the head of the
                            Arkansa. these are too dangerous & troublesome for me to keep. I shall therefore send them to Peale’s Museum. we have
                            nothing new here except a new importation of Influenza by the Western & Southern members who take it on the road &
                            bring it on. I am anxious to hear that you are all recovered from it. convey my warm affections to your papa, mama & the
                            family & be assured of them yourself.
                        
                            Th: Jefferson
                            
                        
                    